EXHIBIT 10.15
AMENDMENT NO. 2 TO THE
MIDSTREAM SERVICES AND GAS DEDICATION AGREEMENT
          This AMENDMENT NO. 2 TO THE MIDSTREAM SERVICES AND GAS DEDICATION
AGREEMENT (this “Amendment No. 2”) is made and entered into this 27th day of
February, 2009, (and made effective January 1, 2009) by and between Bluestem
Pipeline, LLC, a Delaware limited liability company, hereinafter referred to as
“Gatherer”, and Quest Energy Partners, L.P., a Delaware limited partnership
(successor in interest to Quest Resource Company), hereinafter referred to as
“Shipper” and, together with Gatherer, the “Parties”).
WITNESSETH:
          WHEREAS, Gatherer and Shipper are parties to that certain Midstream
Services and Gas Dedication Agreement dated December 22, 2006 which was
subsequently amended on August 9, 2007 (the “Agreement”); and
          WHEREAS, Gatherer and Shipper desire to further amend the Agreement to
clarify the calculation of the annual adjustment to the Compression and
Gathering Fees therein.
          NOW, THEREFORE, in consideration of the promises and of the mutual
covenants herein contained, the Parties hereto agree as follows:

  1.   Paragraph 5.2 (a) of the Agreement is deleted and replaced in its
entirely as follows:         Beginning January 1, 2008, the Compression Fee and
the Gathering Fee shall be subject to adjustment on an annual basis. The amount
of the adjusted fee shall be determined by multiplying each of the Compression
Fee and the Gathering Fee by the sum of (a) 0.25 times the Percentage Change in
the Producer Price Index for the prior calendar year and (b) 0.75 times the
Percentage Change in the First of Month Index for the prior calendar year. The
adjusted Compression Fee and Gathering Fee shall (a) be rounded to the third
decimal point and (b) shall be calculated by Gatherer within 60 days after the
beginning of each year, but shall be retroactive to the beginning of the year.
In no event shall the Compression Fee or the Gathering Fee be reduced below the
amount set forth in Paragraph 5.1.     2.   The following defined term in
Section 1.28 of Exhibit B to the Agreement is deleted and replaced in its
entirely as follows:         Producer Price Index — The average annual Producer
Price Index for Commodities. All calculations using the Producer Price Index
shall be made using (a) the most recently available version of such index, for
the latter year in the calculation, as of the date of the calculation (as
published by the U.S.

 



--------------------------------------------------------------------------------



 



      Department of Labor, Bureau of Labor Statistics at
http://www.bls.gov/ppi), and, (b) for the earlier year in the calculation, the
average used for the calculation in the immediately preceding year.

          IN WITNESS WHEREOF, the parties hereto have executed this Amendment
No. 2 as of the day and year first written above, and except as amended hereby,
the Agreement shall continue in full force and effect for the term thereof.



SHIPPER:

      Quest Energy Partners, LP
By:
  Quest Energy Partners GP, LLC,
its general partner
 
   
By:
  /s/ DAVID LAWLER
 
   
 
    David Lawler
  President

GATHERER:

          Bluestem Pipeline, LLC    
By:
  Quest Midstream Partners, LP, its sole member    
By:
  Quest Midstream GP, LLC, its general partner    
 
   
By:
  /s/ MICHAEL A. FORBAU
 
   
 
    Michael A. Forbau
  Chief Operating Officer



 